Citation Nr: 0712014	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-32 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 30 percent for 
residuals of gunshot wound of the right hand with injury to 
extensor tendons, resultant flexion contractures, middle, 
right, and little finger. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1967 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, through his representative, has indicated that 
his disabilities have worsened since his last VA examinations 
in 2003.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R.§ 
4.125(a) (2006) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006).  The record reflects that the veteran's 
specialty was light weapons infantry, he received the Purple 
Heart and the Combat Infantryman Badge among his awards, and 
he served in Vietnam for ten months.  Based on these factors, 
the Board finds that the appellant is a combat veteran and 
his assertions alone may establish the occurrence of in-
service stressors.  

The veteran's representative has requested that the veteran 
be afforded new examinations in light of the passage of time 
since the prior examinations and the veteran's assertion that 
the disorders have increased in severity.  VA afforded the 
veteran a PTSD examination in February 2003; the report of 
which noted no diagnoses on either Axis I or Axis II.  The 
examiner stated, in essence, that the veteran had minimal 
symptoms which did not warrant an Axis I diagnosis.  
Likewise, he was provided with examinations for his right 
hand disability in February 2003 and November 2003; x-rays 
were also taken at the time.  As the veteran now asserts that 
his disabilities have worsened, new examinations are 
warranted for both claims.    

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for a PTSD 
examination.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the 
examination report must reflect that 
the claims folder was reviewed.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and 
the Mississippi Scale for Combat-
Related PTSD, should be accomplished.  
The examiner should determine whether 
the veteran currently suffers from 
PTSD in accordance with DSM-IV, and if 
so, whether there is a link between 
the current symptomatology and in-
service combat stressors.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  

2.	The RO should also arrange for a 
joints examination to assess the 
current level of severity of the 
veteran's right hand disability.  The 
claims folder, to include a copy of 
this remand, must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies 
should be performed and the 
examination report should comply with 
all AMIE protocols for rating hand 
disabilities. 

3.	Thereafter, the RO should readjudicate 
the issues on appeal.  All applicable 
laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


